Citation Nr: 1500001	
Decision Date: 01/02/15    Archive Date: 01/09/15

DOCKET NO.  10-21 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUE

Entitlement to service connection for sleep apnea/hypopnea disorder.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1982 to May 2002.
      
This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran was scheduled for a hearing before the Board at the RO in August 2013, but the record reflects that he cancelled his request.  See July 2013 written submission.  Thus, his hearing request is considered withdrawn.  38 C.F.R. § 20.704 (2014).

A review of the Virtual VA and Veterans Benefits Management System (VBMS) electronic claims files does not reveal additional documents relevant to the present appeal, with the exception of a December 2014 written appellate brief in VBMS.

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

On review, the Board finds that a remand is necessary to obtain an additional VA medical opinion.  Specifically, the February 2010 VA examiner determined that the Veteran's obstructive sleep apnea was less likely as not caused by, related to, or worsened beyond natural progression during his military service.  In so finding, the examiner indicated that snoring is not in and of itself diagnostic of obstructive sleep apnea and may occur without the presence of sleep apnea.

While there is a notation of a history of prior daytime hypersomnolence in the examination report, it is unclear if the February 2010 VA examiner fully contemplated the Veteran's documented in-service symptoms in addition to snoring in providing this opinion.  In addition, although the examiner indicated that the Veteran was not diagnosed with obstructive sleep apnea until approximately four years after his separation from service, he did not explain the significance of that fact.  Therefore, the Board finds that a medical opinion addressing these matters would be helpful in this case.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for a sleep apnea/hypopnea disorder.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

It is noted that the record contains post-service treatment records for this disorder from non-VA providers, as well as an indication that the Veteran established care with VA in February 2013.  As the case is being remanded, the Veteran may submit or request that VA attempt to obtain any additional treatment records.

2.  The AOJ should refer the Veteran's claims file to the February 2010 VA examiner, or, if he is unavailable, to another suitably qualified VA examiner for a clarifying opinion as to the nature and etiology of any current sleep apnea/hypopnea disorder.  An additional examination of the Veteran should be performed if deemed necessary by the individual providing the opinion.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements, as well as the February 2010 VA examination report.

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should state whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's current obstructive sleep apnea disorder manifested in or is otherwise related to his military service.

In providing this opinion, the examiner is asked to specifically discuss the likelihood that the Veteran's reported in-service symptoms (snoring, difficulty breathing, and daytime somnolence) are indicative of early manifestations of his current obstructive sleep apnea disorder.  See, e.g., October 2000, November 2000, and December 2000 service treatment records; March 2007 and June 2007 treatment records; December 2008 lay statements. 

The examiner should also explain the significance, if any, of the fact that the Veteran was not diagnosed with sleep apnea until four years after his military service.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the case should be reviewed by the AOJ on the basis of additional evidence, including all evidence received since the March 2010 supplemental statement of the case.

If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

